Sanders, J.
(concurring in part, dissenting in part) — I concur in the result reached by the majority that the plea agreement between defendant Wakefield, the prosecutor, and the judge was broken; however, I dissent insofar as the majority holds that specific performance is not an available remedy. I would grant Wakefield the option to choose specific performance of the trial court’s promise that she would be sentenced within the standard range.
The majority holds that specific performance is not an available remedy because the trial judge rather than the prosecutor made and broke the plea-inducing promise. All reason dictates that the same remedies be available to a defendant facing a broken plea agreement whether the plea-inducing promise was made and broken by the prosecutor or the judge.
Plea agreements are regarded and interpreted as contracts. Construing plea agreements as contracts originates with the seminal Supreme Court case of Santobello v. New York, 404 U.S. 257, 262, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971). This court held in Wheeler that courts should "strictly apply[ ] contract principles [to plea agreements].” State v. Wheeler, 95 Wn.2d 799, 803, 631 P.2d 376 (1981). State v. Hardesty, 129 Wn.2d 303, 318, 915 P.2d 1080 (1996) ("A plea bargain is essentially contractual.”) (citing Santobello, 404 U.S. 257). See also United States v. Read, 778 F.2d 1437, 1441 (9th Cir. 1985) ("Although the plea bargain is a matter of criminal jurisprudence, a plea bargain is contractual in nature and is measured by contract-law standards.”), cert. denied, 479 U.S. 835, 107 S. Ct. 131, 93 L. Ed. 2d 75 (1986).
*481Under a contract theory, each party to the plea agreement gives consideration, thereby rendering the agreement enforceable. See Wayne R. LaFave & Jerold H. Israel, Criminal Procedure § 21.1(a) (2d ed. 1992). The defendant gives as consideration his constitutional rights to: jury trial; confront witnesses; confront one’s accusers; remain silent; and be convicted beyond all reasonable doubt. State v. Tourtellotte, 88 Wn.2d 579, 583, 564 P.2d 799 (1977). This waiver of rights is "perhaps the most devastating waiver possible under our Constitution.” Dukes v. Warden, Conn. State Prison, 406 U.S. 250, 258, 92 S. Ct. 1551, 32 L. Ed. 2d 45 (1972) (Stewart, J., concurring). Because of the fundamental importance of what the defendant gives up as consideration in a plea agreement, our courts are serious about providing an adequate remedy when the State breaches. In re James, 96 Wn.2d 847, 849-50, 640 P.2d 18 (1982).
The terms of a plea agreement are defined by what the defendant reasonably understood them to be when she entered her plea. State v. Cosner, 85 Wn.2d 45, 51-52, 530 P.2d 317 (1975). See also United States v. Quan, 789 F.2d 711, 713 (9th Cir.) (the reviewing court looks to what the defendant reasonably understood when she entered the plea to determine whether a plea agreement has been broken), cert. dismissed, 478 U.S. 1033, 107 S. Ct. 16, 92 L. Ed. 2d 770 (1986).
Here it was manifestly reasonable for defendant Wake-field to believe that her plea agreement included a promise by the judge of a standard range sentence. All parties involved knew that Wakefield had been repeatedly offered a plea and had repeatedly declined to accept. In open court her attorney told the judge that Wakefield was considering making a plea and asked what assurances the judge could give. While the judge had on several prior occasions interjected remarks, she fully entered by responding "if you were to plead guilty . . . [y]ou would certainly be sentenced within that standard range by this court.” Report of Proceedings (Dec. 8, 1993) at 5. Immediately *482thereafter, Wakefield waived her constitutional right to trial and pleaded guilty.
While in general a judge refrains from active participation in plea agreements, this judge was clearly a participant here. She made the promise which finally induced the plea.3 The majority implicitly agrees with this. Indeed, if the judge’s sentencing of Wakefield outside the standard range did not violate the terms of the agreement as understood by Wakefield, then she would have no case and no cause for relief. By granting her relief, the majority acknowledges that her plea agreement was breached.
The cardinal rule in the enforcement of plea agreements, like contracts, is " '[t]he defendant is entitled to the benefit of his original bargain.’ ” State v. Schaupp, 111 Wn.2d 34, 41, 757 P.2d 970 (1988) (quoting Tourtellotte, 88 Wn.2d at 585). Because money damages are inappropriate, specific performance is the remedy which best gives the defendant the benefit of her bargain. Rescission of the agreement (withdrawal) is also an available remedy. See Schaupp, 111 Wn.2d at 41 ("Two remedies are available for breach of a plea bargain—withdrawal of the plea and specific performance.”). See also In re James, 96 Wn.2d 847, 849-50, 640 P.2d 18 (1982) (When the State breaches a plea agreement, "a defendant is entitled to withdraw any entered plea or to have the bargain specifically enforced.”). See also Tourtellotte, 88 Wn.2d at 585 (specific performance is the adequate remedy when the State breaches a plea agreement).
When the State breaches a plea agreement, the defendant is given broad latitude to choose her remedy. For example, in State v. Miller, the State urged that the defendant not be entitled to choose between specific performance and withdrawal but rather be forced to accept *483specific performance of the agreement. State v. Miller, 110 Wn.2d 528, 756 P.2d 122 (1988). The court disagreed and granted the defendant’s chosen remedy of withdrawal, stating, "We hold now that the defendant’s choice of remedy controls . . . .” Id. at 535. In State v. Schaupp, 111 Wn.2d 34, 757 P.2d 970 (1988), the State argued the reverse, i.e., that withdrawal was the only available remedy, while the defendant asserted he had the option to choose between withdrawal and specific performance. Id. at 41. This court again held that both remedies are available and "[t]he defendant’s choice of remedy controls . . . .” Id.
The only issue then is whether this rule should apply when the judge rather than the prosecutor makes and breaks a plea-inducing promise.
The majority opinion acknowledges the trial court may be ordered to specifically perform the plea bargain between the prosecution and the defense when approved by the court, but asserts that specific performance should not be ordered when the trial judge herself participates in the bargain and then approves it.
I find this distinction untenable in the light of precedent which enforces the prosecution’s promise in a plea bargain agreement exactly because that agreement was approved by the court. If the court can be held to specifically perform prosecution promises based upon its approval, then surely the court may be directed to specifically perform its own. Cf., e.g., Tourtellotte, 88 Wn.2d at 584 ("An agreement between the parties which is approved by the trial judge cannot be turned aside simply because of the exigencies of the moment.”); In re Palodichuk, 22 Wn. App. 107, 113, 589 P.2d 269 (1978) ("In our view petitioner should be given the choice of either withdrawing his plea and pleading anew, or of being resentenced on his original plea consistent with the plea bargain agreement.”); State v. Schaupp, 111 Wn.2d 34, 38, 757 P.2d 970 (1988) ("Those principles operate to bind the court, as well, once a plea agreement has been validly ac*484cepted.”); State v. Miller, 110 Wn.2d 528, 532-36, 756 P.2d 122 (1988) (trial court ordered to specifically comply with plea agreement which it approved even if resulting sentence is contrary to statute, despite concurring opinion by Durham, J., which states: "To my mind, this is an impossible result.” 110 Wn.2d at 538.).
In light of RCW 9.94A.090(2) ("sentencing judge is not bound by any recommendations contained in an allowed plea agreement . . . .”), Justice Alexander’s separate dissenting opinion states that the trial court must be held to its plea-inducing representation as a requirement of due process rather than contract. This view finds support in Miller, 110 Wn.2d at 532, which relies upon "fundamental principles of due process” to sustain the rule that the defendant "must be given the initial choice of a remedy to specifically enforce the agreement or withdraw the plea.” Id. at 536. Clearly there is a great deal of overlap between principles of contract and due process in this context. Both rely upon the fundamental fairness of requiring the court to make good on its promise, but from slightly different doctrinal perspectives.
All the rationales for awarding specific performance should apply in this case regardless of whether the judge or the prosecutor makes and breaks the deal and regardless of whether we base this conclusion on contract or due process. Through application of, or analogy to, contract law, specific performance is a necessary remedy when money damages are insufficient. In Tourtellotte, after the State breached, the State sought withdrawal of the plea while the defendant requested specific performance of the bargain. Tourtellotte, 88 Wn.2d at 585. The court noted that allowing withdrawal of the plea as the sole remedy would be unfair to the defendant. "To place the defendant in a position in which he must again bargain with the state is unquestionably to his disadvantage. The security he had gained as a result of the plea negotiation from being charged with the more grievous offense would be lost. The defendant is entitled to the benefit of his original *485bargain.” (Citations omitted.) Tourtellotte, 88 Wn.2d at 585. It seems inconsistent to conclude we may order the trial court to specifically sentence in accordance with the prosecutor’s promise but not to do so in accordance with the judge’s.
"[T]he state [is held] to a particularly high duty of care when it makes promises to defendants in criminal cases.” Peter Westen & David Westin, A Constitutional Law of Remedies for Broken Plea Bargains, 66 Cal. L. Rev. 471, 524 (1978). Such care is needed because of the constitutional rights at stake when a defendant pleads guilty and forgoes trial by jury. As this court stated, "When the prosecutor breaks the plea bargain, he undercuts the basis for the waiver of constitutional rights implicit in the plea.” Tourtellotte, 88 Wn.2d at 584. If the judge makes and breaks an agreement, a defendant’s rights are equally undercut, if not more so.
The majority’s ruling calls into question the integrity of the judicial process. We have reiterated that " '[i]f we do not [specifically] enforce the agreement, the state would be permitted to play fast and loose with an accused’s constitutional rights to its advantage and his detriment.’ ” (Citation omitted.) Tourtellotte, 88 Wn.2d at 585. "If a defendant cannot rely upon an agreement made and accepted in open court, the fairness of the entire criminal justice system would be thrown into question.” Id. at 584. This proposition is equally true when the agreement is made with the judge as with the prosecutor. In fact, as the neutral hand of justice, the judge should be held to an even higher standard than the prosecutor. However, the majority here creates a judicial exemption allowing a judge to renege on a promise made in open court while the same act by a prosecutor would certainly result in specific performance. There is no valid justification for this distinction. Accordingly, I dissent.

Participation by a judge in plea negotiations, while disfavored and rare, is not unheard of. A recent article on plea bargaining notes: "Less frequently, a plea agreement can be reached among the prosecutor, defense attorney and the judge, in which the judge agrees to give a certain sentence for a specific guilty plea.” Ursula Odiaga, The Ethics of Judicial Discretion in Plea Bargaining, 2 Geo. J. Legal Ethics 695, 696 (1989).